Opinion by
Ford, J.
At the trial, petitioner’s president testified that the involved importation was purchased by him in Naples and was cleared through customs under his supervision; that he made inquiries as to the prices at which this merchandise was sold to all purchasers; that his firm had been importing similar merchandise for some time and the prices did not vary; and that before appraisement the examiner called his attention to the fact that other importers of lamp bases were paying $1.50, whereas petitioner had paid only $1.05. The witness further testified that he returned to Naples, visited the manufacturer and exporter, and checked the merchandise for which he had paid $1.05 with that which had been sold for $1.50 and found “It was entirely different. It had more decorations. It was a richly-made lamp. It had nothing to do with ours.” On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.